As first brought, this was an action in assumpsit, the declaration being grounded on the statutory money counts. By leave of the Court, an additional count on a promissory note was filed. Pleas of the Statute of Limitations, payment, and the general issue were entered to the common counts and the plea ofnon est factum and payment to the count on the promissory note.
The cause stood at issue for almost a year, was placed on the calendar for trial, but on the eve of the date set for trial, the defendant without leave of the Court, filed a motion for stay, a motion for compulsory amendment, interrogatories, thirteen additional pleas, and a "demurrer to the action," all of which were overruled. Trial resulted in a verdict and judgment for the plaintiff, a motion for new trial was overruled and writ of error was prosecuted.
Plaintiff in error has argued twenty assignments of error all predicated on the order overruling the motion for a new trial. We have examined each assignment and collectively *Page 533 
they charge abuse of discretion on the part of the trial court in refusing to permit the additional pleas and other motions offered by defendant on the eve of the trial to prevail. If an error was committed, it was harmless. The assignments were all technical and did not reach the merits of the case.
The judgment below is therefore affirmed.
Affirmed.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.